OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner notes that any objection and/or rejection previously set forth in the Non-Final Office Action filed 03 August 2021 (hereinafter “Non-Final Office Action”) and not repeated herein is overcome and hereby withdrawn. It is also noted that all references hereinafter to Applicant’s specification are to the specification as filed 20 February 2020.

Response to Amendment
The Amendment filed 03 November 2021 has been entered. Claims 17 and 19 have been amended, and new claims 26 and 27 have been added. As such, claims 8-27 are pending and under consideration herein; noted that claims 17 and 19 are independent (per the amendment).
The amendments to the claims have overcome the rejection of claims 17, 18, and 21-23 under 35 U.S.C. 102(a)(1) as being anticipated by Withers, previously set forth in the Non-Final Office Action. The aforesaid 102(a)(1) rejection has been withdrawn.
It is noted that Applicant has not addressed the objections to the specification previously set forth in the Non-Final Office Action, of which are maintained herein. 
It is noted that new grounds of rejection are set forth herein, necessitated by the amendments to the claims.


Specification
The disclosure is objected to because of the following informalities:
The following objections are presented in marked-up format to illustrate the suggested amendments; each and every objection constitutes an objection to grammar and/or incorrect/awkward language
[0004] “but certainly among the most important ones
[0010] “(e.g., juice and/or oil from a fruit, starches from a grain).”
[0049] “waste management remains [[is]] a pressing problem,”
[0054] “its anti-inflammatory properties,”
[0054] “gram-negative bacteria (e.g., E. coli)[[.]], and/or filamentous”
[0062] “is not particularly limited in terms of its form or source biomass”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 17, 18, 20-23, 26, and 27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Regarding claim 17, the limitation “the encapsulated food process waste extract powder comprises a food process waste extract selected from the group consisting of cherry pits, cherry pomace, cherry tar, and combinations thereof” is indefinite, as it is unclear how the powder, of which is formed from the waste extract, includes the food process waste itself. In other words, the specification indicates that the food process waste is processed to form the formed from a food waste selected from the group consisting of cherry pits, cherry pomace, cherry tar, and combinations thereof. 
In order to overcome the indefiniteness issue, the following language is suggested: “the encapsulated food process waste extract powder comprises a food process waste extract formed from a food process waste selected from the group consisting of cherry pits, cherry pomace, cherry tar, and combinations thereof”. The Examiner is interpreting claim 17 according to the aforesaid suggestion, of which is consistent with the aforecited portions of the specification.
Also regarding claim 17, the limitation “cherry tar” renders the claim indefinite, as it is unclear based on the specification (including the written description) what cherry tar is and/or encompasses, and thus, one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the scope of the claim. The only recitation of cherry tar in the specification [0084, 0093] indicates that it is a byproduct of “industrial cherry processes”, and that it was dried via heat along with cherry pit samples. Thus, it is unclear if cherry tar is a liquid, solid, or semi-solid/liquid; unclear if it is a by-product of a process for cherries themselves (i.e., a food process), or a byproduct of cherry tree wood processing or pyrolysis thereof; unclear if it is more than simply a byproduct (i.e., process waste, as claimed), but rather, a reaction product of a byproduct; and unclear if it encompasses products such as cherry tree sap (i.e., relatively viscous or juice-like liquids). 
For examination on the merits, the Examiner is giving the species “cherry tar” the broadest reasonable interpretation in view of the specification (see MPEP 2111), of which is encompassing of any of the aforesaid examples of substances produced from the cherry (fruit) or cherry tree, absent factually supported objective evidence to the contrary. 
Regarding claim 26, the phrase “a food process waste extract selected from the group consisting of cherry pits” is indefinite, as cherry pits is a singular species and thus not part of, nor selected from, a group. As such, it is unclear what, if any, other species are encompassed or were intended to be encompassed by the claim, or if the claim is simply selecting cherry pits as the species of food process waste from the Markush group recited in claim 17 for forming the extract (see MPEP 2173.05(h)(I)). 
For examination on the merits, claim 26 is interpreted as further limiting the food process waste species recited in the Markush group in claim 17 to cherry pits. The following language is suggested in order to overcome the indefiniteness issue (and adopts the suggestions set forth above for claim 17): “The active food packaging material of claim 17, wherein the food process waste is cherry pits”.
Claim 27 is rejected for the same reasons set forth above for claim 26. The following language is suggested in order to overcome the indefiniteness issue: “The active food packaging material of claim 17, wherein the food process waste is cherry tar”. 
Claims 18, 20-23, 26, and 27 are rejected for being dependent upon indefinite claim 17.
Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 18, 21-23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Withers (US 2018/0290811; “Withers”) in view of Stanley (US 2005/0095332; “Stanley”) (both references previously cited).
Regarding claim 17, Withers discloses an active food packaging material comprising (i) a food-safe polymeric matrix and (ii) a natural antioxidant encapsulated within a membrane, dispersed in and throughout the polymeric matrix, the natural antioxidant being a food process extract in the form of a powder. The powder includes active compounds that may be polyphenols, flavonoids, anthocyanins, phenolic acids, o-diphenols, and combinations thereof [Title; Abstract; 0001, 0004, 0007-0009, 0015, 0019, 0021, 0025, 0029, 0031, 0044-0047, 0049, 0058-0062, 0064, 0065, 0070, 0072, 0073, 0095]. 
Withers discloses that the powder extract is formed, inter alia, cherries [0009, 0058-0065] (see MPEP 2131.02(II)), thereby inclusive of any portion thereof. 
Withers is silent regarding forming the extract powder specifically from cherry pits, pomace, and/or cherry tar.
Stanley teaches that polyphenols including anthocyanins are extracted from a food process waste that is cherry cores (i.e., pits) and/or cherry pomace, and can be formed into (extracted) powders which include the polyphenols and are suitable for use as additives to 
Withers and Stanley are directed to antioxidant powders formed from extractions of fruits and/or byproducts thereof, including cherries.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the cherry extract powder (of Withers) from specifically cherry pits and/or pomace, as taught by Stanley, as the cherry pits and/or pomace would have been recognized as portions of the cherry fruit suitable for extraction of polyphenols including anthocyanins, as well as suitable for forming extracts which are formed into powders (see MPEP 2144.06(II); MPEP 2144.07); and/or recognized in accordance with the aforesaid, where it is generally consider beneficial to reduce waste (overall) from any process, including through the use/repurposing of byproducts, absent factually supported objective evidence to the contrary (see MPEP 2145; MPEP 2143(G) – The courts have made clear that the teaching, suggestion, or motivation test is flexible and an explicit suggestion to combine the prior art is not necessary. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. An implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is…cheaper or more efficient (among others). Because the desire to enhance commercial opportunities by improving a product or process is universal, and even common-sensical, we have held that there exists in these situations a 
The active packaging material of Withers, as modified, would have comprised all of the features set forth above, where the food extract powder would have been formed from cherry pits and/or pomace (food waste), said food extract powder including (at least) (poly)phenols such as anthocyanins.
With respect to the limitation in claim 17 of the extract powder exhibiting antibacterial activity, it is noted that (i) no degree (or other quantification) of antibacterial activity is claimed such that any degree reads thereon; and (ii) the specification simply attributes the active compound(s) (polyphenols, flavonoids, o-diphenols, phenolic acids, and anthocyanins) present in the extract powder to provision of the antioxidant and/or antibacterial activity [0054, 0057, 0072], and (iii) does not disclose or otherwise suggest how the active compounds exhibit antibacterial activity specifically over antioxidant activity (or vice versa) other than due to the presence thereof. 
As such, given that the active packaging material of Withers, as modified, includes the food extract powder which (i) is formed from cherry pits and/or pomace (food waste), and (ii) includes active compounds such as anthocyanins (and/or other polyphenolic/flavonoids compounds), where (i) and (ii) are substantially identical to the claimed and disclosed food extract powder (i.e., species of food waste, active chemical compounds), there is a reasonable expectation that the food extract powder of Withers, as modified, would have exhibited at least some degree of antibacterial activity, absent factually supported objective evidence to the contrary (see MPEP 2112(V) and 2112.01(I) and (II)). 
Therefore, the active packaging material of Withers, as modified above, reads on all of the limitations of claim 17. 
Regarding claim 18, Withers discloses that the polymeric matrix (i) comprises a polymer selected from (including combinations thereof) polyethylene terephthalate (PET); 
Regarding claim 21, Withers discloses that the active food packaging material is in the form of a film [0021, 0026-0031, 0053]. 
Regarding claims 22 and 23, Withers discloses that the active food packaging material (film) may enclose meat [0045], and may consist of a monolayer [0026], where the active food packaging material (film) is in contact with the food contained therein [0050]. 
Regarding claim 26, the rejection of claim 17, set forth above, reads on the limitations of claim 26 – the food waste from which the extract powder is formed may be cherry pits and/or pomace (reads on cherry pits).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Withers in view of Stanley as applied to claim 17 above, further in view of Kaplan et al. (US 2007/0010632; “Kaplan”) (previously cited) and Gordon et al. (US 2012/0237576; “Gordon”) (previously cited).
Regarding claim 20, Withers, as modified, discloses the active food packaging material set forth above in the rejection of claim 17. Withers discloses that the active food packaging material may be a film, wrap/wrapper, bag, container, bottle, etc. [0026-0031, 0049, 0053].
Withers is silent regarding forming the active food packaging material into a fiber.
Kaplan discloses polymer films functionalized with antioxidants, intended to protect foods and beverages from degradation due to presence of oxygen (and thus chemical oxidation) [Abstract; 0002, 0032, 0096, 0097]. Kaplan discloses that the antioxidant may be coupled to the polymer via an enzymatic covalent coupling, where the antioxidant may be a polyphenol [0007, 0034, 0049]. Kaplan teaches that the functionalized polymer can be processed into films, shaped forms, or fibers, depending on the intended use [0008, 0015]. As such, Kaplan 
Gordon teaches a filament (i.e., fiber) comprising a filament-forming material and an active additive contained therein [Abstract; Figure 3; 0002, 0012, 0041, 0042, 0098]. The filaments may be formed via a spinning process, such as meltblowing and or spinbonding [0020, 0035]. The filament-forming material is a polymer such as polyolefins, polyesters, PE, PET, vinyl alcohol, or starch/starch derivatives, among others [0043, 0125-0149]. The active additive can be, inter alia, antioxidants including polyphenols, superfruits, and combinations thereof [0349]. The filaments can be formed into a nonwoven web [0423] for food packaging applications [0068, 0429]. As such, Gordon reasonably teaches that polymeric fibers having polyphenol antioxidants dispersed therein can be utilized to form nonwoven webs (i.e., sheets) for food packaging.
Withers, Kaplan, and Gordon are all directed toward food packaging comprising a polymeric matrix and a polyphenolic antioxidant dispersed in the matrix, said food packaging being in the form of films and/or fibers. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the active food packaging material of Withers into a fiber, as taught by Kaplan and Gordon, as the active food packaging material of Withers would have been recognized as a suitable material including a polymeric matrix and a (encapsulated) polyphenolic antioxidant dispersed therein for forming food packaging in the form of films or fibers intended to be in contact with food (see MPEP 2144.07); or additionally or alternatively, in order to form the active food packaging material (after having been formed into a fiber) into a nonwoven sheet (i.e., an alternative to an extruded film; formed via, e.g., spinning including meltblowing and spinbonding) for food packaging based on the intended end-use of said packaging. 
The active food packaging material of Withers, as modified, would have comprised the features set forth above and would have been formed into a fiber, thereby reading on claim 20.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Withers in view of Stanley as applied to claim 17 above, further in view of Pedersen (US 2006/0024385; “Pedersen”) (newly cited).
Regarding claim 27, Withers, as modified, discloses the active food packaging material set forth above in the rejection of claim 17. In view of the totality of the disclosure/teachings of Withers and Stanley, it can be said that the extract powder may be formed from any portion of the cherry fruit, including pits and pomace, as well as from, inter alia, the bark (i.e., of the tree), roots, leaves, etc. from plant/tree materials, or from commercial sources [0061-0063]. 
Pedersen teaches that plant extracts including antioxidant agents (such as polyphenols and anthocyanins, among others) may be formed from, inter alia, cherry trees, cherries (fruit), and cherry sap [0083, 0086-0097]. As such, Pedersen reasonably teaches that cherry sap is recognized as suitable for being subject to extraction to form extracts thereof containing antioxidant-compounds, as well as that cherry sap and cherries (fruit) are functionally equivalent for forming extracts including the aforesaid active compounds (see MPEP 2144.06(II) and 2144.07).
Withers and Pedersen are both directed to the use of cherry extracts for provision of antioxidant agents in compositions. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized cherry sap, in place of or in combination with, the cherry pits and/or pomace (or any portion of the cherry fruit), as the source of the extract powder, as taught by Pedersen, as cherry sap would have been recognized within the art as (i) suitable for extraction and inclusive of antioxidants (which are disclosed/specified by Withers) in the extract 
The active food packaging material of Withers, as modified, would have comprised all of the features set forth above, where the source of the food extract powder would have been or included cherry sap, of which reads on the claimed “cherry tar” in view of the indefiniteness of the term, and the interpretation set forth thereunder (see the rejection of claim 17 above under 35 U.S.C. 112(b)), thereby reading on the limitation of claim 27.

Claims 8-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Withers in view of: 
(i) Ahmed et al. (US 2014/0142076; “Ahmed”);
(ii) Fang et al. (Fang, Zhongxiang, and Bhesh Bhandari. “Encapsulation of Polyphenols – a Review.” Trends in Food Science & Technology, vol. 21, no. 10, Oct. 2010, pp. 510–523., doi:10.1016/j.tifs.2010.08.003.; “Fang”); and
(iii) Sun-Waterhouse et al. (Sun-Waterhouse, D., Wadhwa, S.S. & Waterhouse, G.I.N. “Spray-Drying Microencapsulation of Polyphenol Bioactives: A Comparative Study Using Different Natural Fibre Polymers as Encapsulants.” Food Bioprocess Technology, vol. 6, pp. 2376–2388 (2013). https://doi.org/10.1007/s11947-012-0946-y; “Sun-Waterhouse”) (all references previously cited; copies previously provided).
Stanley is relied upon as an evidentiary reference for the rejection of claim 13.
The Examiner notes that the following rejections (for each claim or groups of claims) are not in numerical order, but rather, follow the dependency order of the claims, in order to maintain the flow/logic of the basis of the rejection and for clarity. 
Regarding claims 19, 8, 9, and 11
Withers is silent regarding any specific material which is utilized to form the membrane which encapsulates the natural antioxidant (i.e., the food extract powder including the active compounds).
Ahmed discloses a drug delivery vehicle (dosage form) comprising a crystallization inhibition agent (CIA) system, said vehicle for delivering insoluble or highly soluble drugs across the oral mucosa [Abstract; 0002, 0008-0010, 0030, 0097, 0098, 0102-0104, 0129, 0156, 0157, 0162, 0164]. The CIA is a hydrophilic drug reservoir (i.e., encapsulant) for the drug, where the composition and structure of the CIA can be altered to control or tailor the drug release rate. The CIA carries the drug as a solid state molecular dispersion, solid microemulsion, or solid emulsion [0164, 0192]. Ahmed teaches that the CIA is, inter alia, an oligosaccharide such as galactooligosaccharides or fructooligosaccharides including fructose/fructan such as inulin (fructooligosaccharide, as evidenced by Applicant’s claims and specification [0024]), or polysaccharides such as maltodextrin, including mixtures thereof [0196]. As such, Ahmed reasonably teaches that fructooligosaccharides including inulin and polysaccharides including maltodextrin, as well as combinations thereof, are suitable for use in forming drug reservoirs (i.e., are suitable encapsulation materials) for both soluble and insoluble (drug) compounds (see MPEP 2144.06(II) and 2144.07).
Fang discloses encapsulation methods for polyphenols and products formed therefrom. Fang teaches that the effectiveness of polyphenols (antioxidant, anti-inflammatory, anti-bacterial) depends on preserving the stability and bioactivity thereof, through encapsulation in a membrane or other capsule/shell material, which protects the polyphenol from adverse conditions such as light, moisture, and oxygen [Title; pg. 510-511]. Fang teaches that maltodextrins are widely used for the encapsulation of polyphenols, including specifically anthocyanins, via spray drying, to form encapsulated polyphenols in the form of dried particles with a mean size range of 10-100 µm [pg. 511, 513, Figure 2] (see MPEP 2144.07). Furthermore, Fang teaches that mixtures of encapsulation materials such as maltodextrin (60 
Sun-Waterhouse teaches spray-drying microencapsulation of polyphenols with fiber polymers including inulin. Sun-Waterhouse teaches that the microencapsulated polyphenols exhibited excellent dissolution properties in water, and are suitable for use as functional additives [pg. 2376]. Sun-Waterhouse teaches that maltodextrins are commonly utilized; combinations of encapsulant polymers may be utilized; and that inulin can successfully encapsulate bioactive polyphenols [pg. 2377, 2386-2387]. 
Withers, Fang, and Sun-Waterhouse are all directed toward the encapsulation of polyphenols and inclusion of the encapsulated polyphenols as functional additives in foodstuffs and/or packaging in contact with foodstuffs. Ahmed is related to the aforesaid in that it is directed toward encapsulating soluble or insoluble compounds for delivery and/or subsequent dissolution of the compound, and is also directed toward the same species of encapsulant material(s).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized any of a fructooligosaccharide – specifically inulin, a polysaccharide – specifically maltodextrin, or a combination thereof, as the encapsulating membrane material for the food powder including the active compound(s) (polyphenols) of Withers, as (i) both maltodextrin and inulin each would have been recognized as a suitable encapsulant (membrane) material for encapsulating and protecting polyphenols utilizing the common spray-drying process (see MPEP 2144.07), as taught by Ahmed, Fang, and Sun-Waterhouse; and (ii) Ahmed, Fang, and Sun-Waterhouse each teach that combinations of encapsulant materials may be utilized, where MPEP 2144.06(I) sets forth that it is prima facie
The active food packaging material of modified Withers would have comprised all of the features set forth above, where the membrane material which encapsulates the food extract powder including the active compounds, would have been formed inulin, maltodextrin, or a combination thereof, thereby reading on claims 19 (inulin – fructooligosaccharide); 8 (inulin); 9 (additional encapsulating material); and 11 (additional material is maltodextrin).
Regarding claim 10, modified Withers is silent with respect to the amount of the oligosaccharide, i.e., inulin, being present in the encapsulating membrane in an amount of 10 to 90 wt.% relative to the weight of the membrane. 
However, as set forth above, the membrane material may include both inulin and maltodextrin.
Also set forth above, Fang teaches that a 60 wt.% maltodextrin and 40 wt.% gum arabic mixture has been previously utilized as the encapsulant (membrane) material for procyanidins (water-soluble polyphenol found in berries) [pg. 511-512, Table 1]. 
Given the modification (and motivation therefor) set forth above regarding the use of the combination of inulin and maltodextrin as the encapsulating membrane material; and given that the references cited disclose and/or teach that the structure of the encapsulating membrane may be varied to tailor release properties of the active compound therein and/or that the membrane structure affects the degree of protection provided to the encapsulated polyphenol, it further would have been obvious before the effective filing date of the invention to have utilized the compositional weight amounts taught by Fang of 60 wt.% maltodextrin and 40 wt.% inulin (i.e., the additional component of the membrane material blend) as a starting/suitable weight ratio, and further, to have increased or decreased the amounts of the aforesaid components with respect to one another, in order to have increased or decreased either of the aforesaid release properties (e.g., rate of release of active compound) or protection properties (e.g., resistance to light, temperature, water) (i.e., the result effective variable(s)), as the courts have 
In the first instance, the (starting) amount of 40 wt.% inulin (relative to 60 wt.% maltodextrin, where the two encapsulant materials define 100 wt.% of the membrane material given that no other components are disclosed and/or required by the references cited) is within the claimed range of 10 to 90 wt.% relative to the weight of the encapsulating matrix. In the second instance (where the amounts of the inulin and maltodextrin are increased/decreased to alter the properties), the amount of inulin would have necessarily been varied across a range of greater than 0 to less than 100 wt.% (relative to the corresponding amount of maltodextrin) in order to have increased or decreased the aforesaid properties, of which overlaps and therefore renders prima facie obvious the claimed range of 10 to 90 wt.% (see MPEP 2144.05(I)). 
Regarding claim 12, as set forth above, the active compound of the food extract powder of the active packaging material of modified Withers is selected from polyphenols, flavonoids, anthocyanins, and combinations thereof. 
Regarding claim 13, Withers discloses that the food extract powder (which contains the active compound) is formed from any portion of a fruit, said fruit selected from, inter alia, cherries; wherein ‘any portion of the fruit’ includes (at least) whole, peeled, part, crushed, and bruised fruits, as well as peels, skins, pods, etc., of which encompass or constitute food processing wastes (e.g., peels, skins, pods, cores that are discarded), as evidenced by Stanley [Abstract; 0001, 0003, 0015, 0017, 0018, 0021]. 
Regarding claim 14, modified Withers is silent regarding the food extract powder having an average size in the range of 10 µm to 100 µm.
However, Withers discloses (non-limiting) multiple extraction methods which are suitable for use in forming the extract [0059-0063], of which include common techniques including solvent treatment, freeze drying, mechanical extraction followed by mixing/heating/filtering, 
As set forth above, Fang teaches spray-drying as a suitable encapsulation technique for polyphenolic compounds, where the encapsulant material is commonly maltodextrin or a combination of maltodextrin with other compounds, and where the spray-drying typically results in spherical particles with a mean size range of 10-100 µm [pg. 511]. Fang also teaches alternative encapsulation techniques to spray-drying, of which include freeze-drying (also disclosed by Withers). As such, Fang teaches a suitable alternative process relative to freeze-drying for encapsulating polyphenols (see MPEP 2144.06(II)). Additionally, Sun-Waterhouse teaches that spray-drying is a simple and low-cost microencapsulation technology for polyphenols [pg. 2376].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the spray-drying technique taught by Fang to encapsulate the food extract powder and thus the active compound of modified Withers, as said spray-drying technique would have been a suitable equivalent process for encapsulating polyphenols relative to those disclosed by Withers, where an express suggestion to substitute said equivalent process is not necessary to render such substitution obvious (see MPEP 2144.06(II)); and/or because the spray-drying technique would have been recognized as suitable for encapsulating polyphenols in membrane materials including polysaccharides such as maltodextrin (see MPEP 2144.06(II) and 2144.07) and/or recognized as a low-cost, simple microencapsulation technique for polyphenols as taught by Sun-Waterhouse. 
As such, the encapsulated food extract powder of Withers, as modified, would have exhibited a particle size formed via spray-drying of 10 to 100 µm, of which is identical to the claimed range of 10 to 100 µm.
Regarding claim 15, Withers discloses that the natural antioxidant, that is, the encapsulated food extract powder (of which includes the active compound), is present in the prima facie obvious the claimed range (see MPEP 2144.05(I)). 
Regarding claim 16, as set forth above, the active compound of the food extract powder of modified Withers is a polyphenolic compound, among the others stated herein, of which have or include at least antioxidant activity and/or antimicrobial activity, as explicitly disclosed by Withers [0075].

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Withers in view of Ahmed, Fang, and Sun-Waterhouse as applied to claims 19 and 8 above, further in view of Stanley.
Regarding claim 24, the active packaging material of modified Withers, set forth above in the rejection of claims 19 and 8, additionally/further set forth in the rejections of claims 14-16, reads on all of the limitations of claim 24 with the exception of the limitation of the food extract being from cherry pits and the active compounds being selected from polyphenols and anthocyanins, both specifically from cherry pits (including combinations thereof).
However, as set forth above, Withers discloses that the fruit from which the powder extract is formed is, inter alia
In addition to the aforecited evidence, Stanley teaches that polyphenols including anthocyanins are extracted from a food process waste that is cherry cores (i.e., pits) (and may also include other fruit and/or fruit material including apples, grapes, tomatoes, etc., alone or in combination) and/or cherry pomace, and can be formed into (extracted) powders which include the polyphenols and are suitable for use as additives to foodstuffs, drinks, or other carriers for the purpose of acting as an antioxidant (to scavenge free radicals) [0015-0021, 0028]. As such, Stanley teaches that cherry pits (and/or pomace), of which are encompassed within the disclosure of Withers (any part of the cherry fruit), are suitable fruit byproducts (waste) for use in extracting polyphenols, including anthocyanins, to form powders having antioxidant activity (due to inclusion of the polyphenols, i.e., active compounds), said powders suitable as additives (see MPEP 2144.07); and/or teaches that the aforesaid cherry pits/pomace are suitable equivalent fruit byproducts relative to those of apples, grapes, and tomatoes (alternative fruits disclosed by Withers) for extracting polyphenols for the purpose of benefiting from antioxidant activity associated therewith (see MPEP 2144.06(II)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the cherry extract powder (of Withers) from specifically cherry pits and/or pomace, as taught by Stanley, as the cherry pits and/or pomace would have been recognized as portions of the cherry fruit suitable for extraction of polyphenols including anthocyanins, as well as suitable for forming extracts which are formed into powders (see MPEP 2144.06(II); MPEP 2144.07); and/or would have been recognized as suitable equivalent food byproducts relative to those formed from apples, grapes, and or tomatoes (see MPEP 2144.06(II)), where an express suggestion to substitute one equivalent component for another is not necessary to render said substitution obvious; and/or recognized in accordance with the aforesaid, where it is generally consider beneficial to reduce waste (overall) from any process, including through the use/repurposing of byproducts, absent factually supported objective evidence to the contrary.
(See MPEP 2145; MPEP 2143(G) – The courts have made clear that the teaching, suggestion, or motivation test is flexible and an explicit suggestion to combine the prior art is not necessary. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. An implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is…cheaper or more efficient (among others). Because the desire to enhance commercial opportunities by improving a product or process is universal, and even common-sensical, we have held that there exists in these situations a motivation to combine prior art references even absent any hint or suggestion in the references themselves). 
The active packaging material of Withers, as modified, would have comprised all of the features set forth above, where the food extract powder would have been formed from cherry pits and/or pomace (food waste), said food extract powder including (at least) (poly)phenols such as anthocyanins, thereby reading on all of the limitations of claim 24. 
Regarding claim 25, Withers discloses that the active food packaging material (film) may enclose meat [0045], and may consist of a monolayer [0026], where the active food packaging material (film) is in contact with the food contained therein [0050]. As such, the active food packaging material of Withers, as modified above in the rejection of claim 24, reads on all of the limitations of claim 25. 

Response to Arguments
Applicant’s argument, see Remarks filed 03 November 2021, pp. 7, with respect to Withers no longer anticipating (amended) claim 17, has been considered and is found persuasive. The Examiner agrees that Withers no longer anticipates claim 17, therefore, the rejection under 35 U.S.C. 102(a)(1) previously set forth in the Non-Final Office Action has been 
Applicant’s remaining arguments, see Remarks filed 03 November 2021, pp. 8-9, have been fully considered by the Examiner but are not found persuasive.
On pp. 8 of the Remarks, Applicant asserts that one of ordinary skill in the art would not have modified Withers such that the food extract powder would have exhibited antibacterial activity as claimed; further asserting that Withers is only seeking antioxidant activity.
However, the grounds of rejection set forth herein do not seek to modify Withers such that the food extract powder (including the active compound) exhibits antibacterial activity. Rather, it is the Examiner’s position (see paragraphs 30-32 herein), given that (i) the active compound of Withers (either alone, or as modified in the grounds of rejection) may be polyphenolic/anthocyanin compounds (among others) extracted from cherries and byproducts thereof, of which is identical to the claimed and disclosed active compound and source thereof; given that (ii) the specification (see aforecited paragraphs) indicates that the antibacterial activity is provided simply by the presence of the active compound in the powder and does not disclose how (either intrinsically or via a process) the active compounds exhibit antioxidant versus antimicrobial activity; and given that (iii) the active compound (of Withers) is present in an amount which overlaps (and is substantially identical to) that which is disclosed and claimed, there is a reasonable expectation that the aforesaid active compound (of Withers) would have exhibited at least some degree of antibacterial activity (see MPEP 2112.01(I), (II)), regardless of whether Withers [0075] recognized the presence/capability of antibacterial activity from the active compounds (see MPEP 2112(I), (II)). 
Applicant has not provided any factually supported objective evidence contrary to the Examiner’s inherency rationale set forth above (see MPEP 2145; 2112(V)).
In view of the foregoing, Applicant’s argument is moot and/or not found persuasive.

On pp. 8-9 of the Remarks, Applicant asserts that there is no reason why one of ordinary skill in the art would have modified Withers with any of the teachings from Ahmed, Fang, and Sun-Waterhouse, as the aforesaid are not generally related to packaging (in contrast to Withers), so there would have been no reason to apply their encapsulation techniques to Withers; further asserting that in particular, Fang and Sun-Waterhouse are directed to encapsulation techniques intended to improve bioavailability of the polyphenols upon ingestion, whereby the packaging material of Withers is not intended for ingestion. 
The Examiner respectfully disagrees-in-part. The Examiner agrees that the packaging material of Withers is not intended for ingestion. However, first, it should be noted that Withers [0054] recites that the natural antioxidant (encapsulated powder) is incorporated into the (food safe) polymer matrix material in an amount such that it is able to migrate from the matrix onto and/or into the food (i.e., in the packaging) and thereby inhibit or retard oxidation of the food. Withers also discloses, as stated in the grounds of rejection, that the powder, which includes the antioxidant (e.g., polyphenolic compound), may be encapsulated in a membrane [0044-0047], but is silent regarding details thereof. Further, Withers as a whole is directed to “active food packaging”, of which may also be recognized as functional packaging.
In view of the foregoing, when turning to Fang or Sun-Waterhouse, and in particular, the portions cited by Applicant at pp. 510 (Fang) and 2376 (Sun-Waterhouse), it can be said that preserving the stability of the active polyphenolic compound (Fang) and improving upon the bitterness (Sun-Waterhouse) through encapsulation of the active compound (both Fang and Sun-Waterhouse) is in direct relation to the disclosure of Withers, given that Withers explicitly recites that the active compound may come into contact with the food (which the consumer eats and thus tastes), if not for the purpose of increasing the stability of the active compound alone (for processing purposes), as is recognized by Withers through disclosure of the benefits of the encapsulating membrane [0046] – “an encapsulated membrane that provides protection from the process to incorporate into the polymeric material but release the antioxidant into that would seek out references such as Fang and Sun-Waterhouse in order to determine suitable membrane materials and formation methods for encapsulating the polyphenolic compounds.
For at least these reasons, Applicant’s arguments are not found persuasive.

Pertinent Prior Art
The following constitutes prior art which has not been relied upon herein, but is considered pertinent to the claims and/or written description.
US 2010/0210866 to Toyohara et al. – [0074] discloses that “tar pigments” include natural pigments such as “morello cherry color”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MCR/Examiner, Art Unit 1782                                                                                                                                                                                                        
/LEE E SANDERSON/Primary Examiner, Art Unit 1782